OPINION AND ORDER
Norbert J. DeCamillis was disbarred from the practice of law April 1,1977. The Court found movant unfit to practice law because movant: 1) communicated with the adverse party, in the absence of that party's counsel, pertaining to the subject matter of a pending divorce action, 2) borrowed fifteen hundred ($1,500) dollars from his client’s husband, and 3) drafted a document stating his attorney’s fees were waived because he would receive part of his client’s entitlement to marital property.
On October 18, 1989, movant filed an application for reinstatement. The Board of Governors recommended that movant’s application be denied due to movant’s ongoing failure to pay tax liabilities and mov-ant’s failure to satisfy outstanding judgments.
Movant’s application for reinstatement was denied by the Kentucky Supreme Court on June 25, 1992. The June 25 Order did not prejudice movant’s right to seek reinstatement to practice law, without waiting for the prescribed three-year period as found in SCR 3.520(3), provided movant met the following conditions:
(1) the Internal Revenue Service approves a payment arrangement to meet movant’s outstanding tax liabilities; and
(2) movant submits a plan for payment of judgments acceptable to his creditors.
Movant has complied with the conditions set forth in the June 25, 1992 Order.
The application of Norbert J. DeCamillis for reinstatement to the practice of law in the Commonwealth of Kentucky is hereby granted. SCR 3.500(1).
Mr. DeCamillis shall pay the costs incurred by the Kentucky Bar Association in the processing of the application.
All concur.
ENTERED September 3, 1992.
/s/Robert F. Stephens Chief Justice